In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00165-CR
     ___________________________

  CASEY JOE COCHNAUER, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 78th District Court
        Wichita County, Texas
       Trial Court No. 60,089-B


    Before Kerr, Bassel, and Wallach, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Casey Joe Cochnauer appeals his conviction for two counts of indecency with a

child. See Tex. Penal Code Ann. § 21.11(a)(1), (a)(2)(A). In two issues, Cochnauer—

who represented himself with the assistance of standby counsel at trial—argues that

the trial court deprived him of two Sixth Amendment rights: right to counsel and

right to a speedy trial. We will overrule Cochnauer’s issues and affirm the trial court’s

judgment.

                                      I. Background

      In early 2016, two brothers made an outcry about indecencies that Cochnauer

had committed against them in early 2011 when they were thirteen and ten years old,

respectively.1 A Wichita County magistrate issued arrest warrants in February 2016 for

Cochnauer, who had been incarcerated since 2012 at the Texas Department of

Criminal Justice’s Kyle Facility on unrelated charges. The warrants were served on

Cochnauer in May 2018 at that facility. Cochnauer was tried and convicted of the

indecency charges in April 2019, and the trial court sentenced Cochnauer in

accordance with the jury’s punishment assessments.

      Cochnauer timely appealed. We will address his two Sixth Amendment issues

in reverse order.



      Because evidentiary sufficiency is not an issue, we provide only the facts
      1

needed to dispose of this appeal.


                                           2
                   II. Sixth Amendment Right to a Speedy Trial

      In his second issue, Cochnauer contends that the three-year delay between the

February 2016 issuance of the arrest warrants and his April 2019 trial violated his

Sixth Amendment right to a speedy trial. See U.S. Const. amend VI. He argues that

under the four-factor balancing test set out in Barker v. Wingo, he is entitled to a

dismissal of the charges against him. See 407 U.S. 514, 530, 92 S. Ct. 2182,

2192 (1972); Gonzales v. State, 435 S.W.3d 801, 808 (Tex. Crim. App. 2014). To assist

in evaluating Cochnauer’s speedy-trial claim, we will set out a detailed timeline below.

                                A. Speedy-Trial Facts

          • Early 2011, Cochnauer commits indecency with a child.

          • April 20, 2012, Cochnauer begins serving an eight-year sentence for

             felonies unrelated to this case.

          • Early 2016, the two complainants make their outcries.

          • February 26, 2016, a magistrate issues two warrants for Cochnauer’s

             arrest.

          • February 29, 2016, the Kyle Facility receives the warrants.

          • May 6, 2018, the State receives a prosecution report for the

             2011 offenses.

          • May 7, 2018, the arrest warrants are executed on Cochnauer.




                                            3
• May 8, 2018, the magistrate conducts a probable-cause hearing, issues

   warnings to Cochnauer, and orders bond.

• May 10, 2018, the trial court appoints Michael Valverde as Cochnauer’s

   counsel.

• June 7, 2018, a grand jury indicts Cochnauer on two counts of indecency

   with a child. Cochnauer is served with a copy of the indictment.

• June 12, 2018, the State announces “ready” for trial.

• June 15, 2018, Valverde waives pretrial arraignment, and Cochnauer

   enters a “not guilty” plea.

• September 19, 2018, Valverde moves for the appointment of an

   investigator.

• October 19, 2018, Valverde announces “not ready” at docket call.

• November 16, 2018, Valverde announces “ready” at docket call.

• January 11, 2019, Valverde files a motion in limine.

• February 1, 2019, Cochnauer begins filing pro se motions.

• February 11, 2019, Cochnauer files his pro se “Motion to Dismiss Due

   to Violation of the Interstate Agreement on Detainers Act” (the “IADA

   motion”).

• February 25, 2019, Cochnauer files his pro se Sixth Amendment speedy-

   trial motion.


                                 4
          • March 1, 2019, Valverde moves to withdraw as counsel.

          • March 7, 2019, after a hearing, the trial court denies Valverde’s motion

             to withdraw.

          • March 11, 2019, after a hearing, the trial court grants Valverde’s motion

             to withdraw, grants Cochnauer’s pro se Sixth Amendment speedy-trial

             motion, and orders a special setting for trial on April 22, 2019.

          • March 21, 2019, Cochnauer amends his IADA motion to add a

             complaint under the (federal) 1974 Speedy Trial Act.

          • April 12, 2019, after a hearing, the trial court denies Cochnauer’s

             amended IADA motion and moves the trial to April 23, 2019.

          • April 23, 2019, Coachnauer’s trial begins.

                                B. Error Preservation

      Speedy-trial complaints are subject to error-preservation requirements. See

Henson v. State, 407 S.W.3d 764, 768–69 (Tex. Crim. App. 2013). To preserve a

complaint for our review, a party must have presented to the trial court a timely

request, objection, or motion stating the specific grounds, if not apparent from the

context, for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v. State, 505 S.W.3d

916, 924 (Tex. Crim. App. 2016). Further, the party must obtain an express or implicit

adverse trial-court ruling or object to the trial court’s refusal to rule. Tex. R. App. P.

33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim. App. 2013).



                                            5
      Here, Cochnauer raised speedy-trial complaints in two pro se motions.

Cochnauer’s first motion—filed on February 25, 2019, and heard on March 11,

2019—raised a Sixth Amendment speedy-trial complaint. In that motion, Cochnauer

requested alternate forms of relief: “trial set for a date on or before the 8th of May

2019, or, if a trial is not set on or before said date, Cause No. 60089-B*1-2 . . . be

dismissed on the ground that the defendant has been denied the Constitutional Right

to a Speedy Trial.” [Emphasis added.] The trial court granted Cochnauer’s motion and

set the trial for April 22, 2019.2 Because the trial court granted Cochnauer one form

of his requested relief—a trial setting on or before May 8—there is no error for us to

review. See Hill v. State, 213 S.W.3d 533, 538 (Tex. App.—Texarkana 2007, no pet.);

Cline v. State, 685 S.W.2d 760, 761–62 (Tex. App.—Houston [1st Dist.] 1985, no pet.).

      Cochnauer’s second speedy-trial motion—the amended IADA motion—asked

the trial court to dismiss the case based on the “Speedy Trial Act of 1974” and the

IADA, neither of which applies to this case. The Speedy Trial Act is a federal statute

that does not govern state-court prosecutions. See 18 U.S.C.A. §§ 3161–74. The IADA

is inapplicable because Cochnauer’s case does not involve an interstate detainer. See

Tex. Code Crim. Proc. Ann. art. 51.14.

      Regardless, presenting a statutory speedy-trial claim to the trial court does not

preserve error on a claim that the State violated an appellant’s constitutional right to a

      2
        The trial court later moved the trial’s start date to April 23, but regardless, the
trial court still granted Cochnauer’s requested relief: trial on or before May 8, 2019.


                                            6
speedy trial. See Dunn v. State, 819 S.W.2d 510, 526 (Tex. Crim. App. 1991); Check v.

State, 543 S.W.3d 883, 887 (Tex. App.—Houston [14th Dist.] 2018, no pet.); see also

Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012) (“The point of error on

appeal must comport with the objection made at trial.”). Cochnauer’s second speedy-

trial motion thus did not preserve his Sixth Amendment speedy-trial complaint for

our review.

      But even if Cochanuer had preserved his Sixth Amendment speedy-trial

complaint, application of the Barker factors shows no speedy-trial violation.

                                    C. Barker Factors

      To determine when a Sixth Amendment speedy-trial violation occurs, appellate

courts apply a balancing test using the Barker factors. See 407 U.S. at 530, 92 S. Ct. at

2192; Gonzales, 435 S.W.3d at 808 (reciting the Barker factors). Appellate courts weigh:

(1) the length of delay, (2) reasons for the delay, (3) the defendant’s assertion of his

speedy-trial right, and (4) prejudice to the defendant because of the delay. Barker,

407 U.S. at 530, 92 S. Ct. at 2192. The conduct of the State and defendant are weighed

under each factor, though no single factor alone is necessary or sufficient to establish

a speedy-trial violation. Hurdsman v. State, No. 02-17-00319-CR, 2018 WL 5832116, at

*3 (Tex. App.—Fort Worth Nov. 8, 2018, pet. ref’d) (mem. op., not designated for

publication).

      The first factor—length of delay—is, to an extent, a triggering mechanism for

the remaining factors. Santallan v. State, 922 S.W.2d 306, 307 (Tex. App.—Fort Worth

                                           7
1996, pet. ref’d). The “speedy-trial clock” starts only when a formal indictment,

information, or actual arrest occurs. Id. (citing United States v. Marion, 404 U.S. 307,

320, 92 S. Ct. 455, 463 (1971)). When, as here, there is no prearrest indictment, the

calculation does not include the period before arrest. See id. (excluding four years

between issuance and execution of arrest warrants from delay calculation).

       Here, although a magistrate issued the arrest warrants for Cochnauer in

February 2016, his actual arrest did not occur until May 7, 2018. The trial began less

than a year later on April 23, 2019. The almost year-long delay between Cochnauer’s

arrest and the start of his trial does weigh slightly against the State and is enough to

trigger an analysis of the remaining Barker factors. See Dragoo v. State, 96 S.W.3d 308,

314 (Tex. Crim. App. 2003) (“In general, courts deem delay approaching one year to

be ‘unreasonable enough to trigger the Barker enquiry.’” (quoting Doggett v. United

States, 505 U.S. 647, 652 n.1, 112 S. Ct. 2686, 2691 n.1 (1992))).

       When assessing the second factor—reasons for delay—different weight is

given to different reasons. Gonzales, 435 S.W.3d at 809. For instance, deliberate delays

to hamper the defense will weigh more heavily against the State than more neutral

reasons such as negligence or overcrowded dockets, which will still weigh against the

State but less heavily. Id.

       Cochnauer does not argue that the delay was the result of deliberate conduct;

instead, he complains that the State failed to explain the more than two-year delay

between the February 2016 arrest warrants and his May 2018 arrest. But as we have

                                            8
explained, the “speedy-trial clock” did not start to run until Cochnauer’s arrest. In

addition, the State announced “ready” in June 2018, the month after Cochnauer’s

arrest. This factor does not weigh against the State.

      The third factor—assertion of the speedy-trial right—concerns whether and

how a defendant asserts the right. Id. at 810. Delay in asserting a speedy-trial right

weighs against a defendant, as does requesting dismissal rather than trial. See Dragoo,

96 S.W.3d at 314–15; see also Murphy v. State, 280 S.W.3d 445, 454 (Tex. App.—Fort

Worth 2009, pet. ref’d) (filing for dismissal weakens a speedy-trial claim because it

shows a desire for no trial instead of a speedy trial). Here, Cochnauer waited until nine

months after his arrest to assert his speedy-trial right. And only after the trial court

had granted his request for a speedy trial and specially set his case for trial two months

later did Cochnauer seek dismissal, which undermines his claim of a speedy-trial

violation. This factor thus weighs against Cochnauer.

      The final Barker factor—prejudice—is assessed in light of what the speedy-trial

right is designed to prevent: oppressive pretrial incarceration, a defendant’s anxiety

and concern, or impairment of a defense. Dragoo, 96 S.W.3d at 315. Impairment of a

defense is the most serious, as an inability to adequately prepare for trial skews the

fairness of the justice system. Id. (citing Barker, 407 U.S. at 532, 92 S. Ct. at 2193).

Actual prejudice is not required, but the defendant must show some prejudice caused

by the delay. McCarty v. State, 498 S.W.2d 212, 218 (Tex. Crim. App. 1973) (citing

Harris v. State, 489 S.W.2d 303, 308 (Tex. Crim. App. 1973)).

                                            9
       Here, Cochnauer claims prejudice in the form of testimonial inconsistencies,

anxiety and concern due to a “detainer,” and necessary witnesses’ being “gone.”3 To

show prejudice based on unavailable witnesses, Cochnauer must show their

unavailability at trial, that their testimony may be material and relevant to his case, and

that he exercised due diligence in attempting to produce them for trial. See id. The

record shows that Cochnauer’s trial subpoenas were returned or unserved because

witnesses changed jobs or Cochnauer withdrew the subpoena. Yet this does not

establish that the witnesses were unavailable at trial because of the delay between

Cochnauer’s arrest and trial. Nor does it establish the relevance and materiality of

those witnesses’ testimonies to Cochnauer’s case. Cochnauer cannot satisfy his burden

of prejudice in this case.




       3
        Regarding Cochnauer’s anxiety, he was already incarcerated on unrelated
charges. Evidence of general anxiety is relevant but not sufficient proof of prejudice
under Barker, especially when the anxiety is no greater than what is normally
associated with a criminal investigation. See Thames v. State, No. 02-17-00295-CR,
2019 WL 237556, at *10 (Tex. App.—Fort Worth Jan. 17, 2019, no pet.) (mem. op.,
not designated for publication). Moreover, there is no evidence that Cochnauer’s
anxiety, if any, resulted from the delay in this case as opposed to his incarceration for
the unrelated charges. See id.

       Cochnauer also complains that the delay caused inconsistencies in the
complaining witnesses’ stories. But these inconsistencies could have damaged the
State’s case too, as well as providing a basis for Cochnauer to challenge the witnesses’
credibility at trial—which he did. Cf. Rivera v. State, 990 S.W.2d 882, 892 (Tex. App.—
Austin 1999, pet. ref’d) (“Time can damage either side’s case, and it is often
impossible to determine which side has been prejudiced more severely.”).


                                            10
         Balancing the Barker factors (even if necessary to do), we conclude that

Cochnauer’s speedy-trial right was not violated. We overrule Cochnauer’s second

issue.

                        III. Sixth Amendment Right to Counsel

         In his first issue, Cochnauer argues that the trial court deprived him of his Sixth

Amendment right to counsel. He claims that the trial court unconstitutionally

“dragooned” and “commandeered” him into representing himself at trial because

(1) he did not clearly and unequivocally assert his right to defend himself and (2) he

did not competently, knowingly, and intelligently waive his right to counsel. We

disagree.

                                    A. Applicable Law

         While the Sixth Amendment guarantees the right to counsel, it also implies a

right of self-representation. Faretta v. California, 422 U.S. 806, 819, 95 S. Ct. 2525,

2533 (1975). That right must be timely, clearly, and unequivocally asserted. Id. at 835,

95 S. Ct. at 2541; Blankenship v. State, 673 S.W.2d 578, 585 (Tex. Crim. App. 1984)

(asserting self-representation right before a jury is empaneled is timely). When the

plain, ordinary, and generally accepted meaning of an accused’s statements signify a

desire to proceed pro se, the right is clearly and unequivocally asserted. See Lathem v.

State, 514 S.W.3d 796, 808 (Tex. App.—Fort Worth 2017, no pet.) (holding that “I’ll

name myself as counsel” is a clear and unequivocal assertion of self-representation

right). If the self-representation right is clearly and unequivocally asserted, the trial

                                             11
court should inform the accused about the dangers and disadvantages of self-

representation so that the record will reflect that the accused “knows what he is doing

and his choice is made with eyes open.” Faretta, 422 U.S. at 835, 95 S. Ct. at

2541 (quoting Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236,

242 (1942)).

      Exercising the self-representation right necessarily means voluntarily,

knowingly, and intelligently waiving the opposite right to counsel. Lathem, 514 S.W.3d

at 802–03. Courts will indulge every reasonable presumption against waiver of the

right. Williams v. State, 252 S.W.3d 353, 356 (Tex. Crim. App. 2008). To assess an

effective waiver, courts consider the totality of the circumstances. Id. Faretta does not

mandate questioning on the accused’s age, education, background, or previous mental

history, but the record must contain proper admonishments about pro se

representation. Blankenship, 673 S.W.2d at 583. Faretta admonishments are not

required when standby counsel is appointed and utilized. Alexander v. State, No. 02-15-

00033-CR, 2016 WL 2586602, at *3 (Tex. App.—Fort Worth May 5, 2016, pet. ref’d)

(mem. op., not designated for publication); Dolph v. State, 440 S.W.3d 898, 907 (Tex.

App.—Texarkana 2013, pet. ref’d); Rainwater v. State, 634 S.W.2d 67, 68 (Tex. App.—

Fort Worth 1982, no pet.); see also Clark v. State, 717 S.W.2d 910, 918 (Tex. Crim. App.

1986) (stating that Faretta admonishments are not required for hybrid representation).




                                           12
                                     B. Analysis

      On May 10, 2018, the trial court appointed Valverde to represent Cochnauer.

Over the next eight months, Valverde filed several motions on Cochnauer’s behalf.

Cochnauer began filing his own motions in February 2019.

      In early March 2019, Valverde moved to withdraw, explaining that

(1) Cochnauer had expressed dissatisfaction with Valverde’s services; (2) Cochnauer

had filed motions against Valverde’s advice; and (3) Valverde could no longer

effectively communicate with Cochnauer. At the March 7, 2019 hearing on his

motion, Valverde explained that he had met with Cochnauer multiple times, had

reviewed evidence with him, and had advised Cochnauer to let him review any further

pro se motions. Cochnauer had agreed but continued to file various motions. 4

Valverde then asked permission to withdraw as he was unable to “aggressively and

zealously” represent Cochnauer.

      Cochnauer stated that he did not object to Valverde’s withdrawal. The trial

court twice lauded Valverde’s qualifications as a defense attorney before asking

Cochnauer if he wanted to represent himself. Cochnauer replied, “No, sir, not at this

time.” [Emphasis added.] The trial court lamented how long the case had been pending


      4
         Cochnauer filed a grievance against Valverde because he refused to file more
motions on Cochnauer’s behalf. Valverde revealed this to the trial court, but the court
still denied the withdrawal motion. Personality conflicts and disagreements about trial
strategy are typically not valid grounds for withdrawal. King v. State, 29 S.W.3d 556,
566 (Tex. Crim. App. 2000).


                                          13
and expressed concern that granting a withdrawal motion “at this late date on the eve

of trial” might cause further delay, ultimately denying Valverde’s withdrawal.

      At a motions hearing four days later on March 11, 2019, Cochnauer told

Valverde that he wanted to represent himself. Valverde relayed this to the trial court,

which then addressed Cochnauer:

      THE COURT: Mr. Cochnauer, we can do one of two things. Either Mr.
      Valverde can represent you or you can represent yourself. . . . Which do
      you want to do?

      Mr. Cochnauer: Sir, at this moment I feel like I’m going to have to represent
      myself. [Emphasis added.]

      After Cochnauer expressed this desire, the trial court questioned Cochnauer

about his education, his familiarity with Texas’s evidence laws, and his work

experience. Cochnauer explained that he had a high-school education with some

college courses, that he had a 120 IQ, that he was familiar with the Texas Rules of

Evidence, and that he had worked in construction and as a tradesman. The trial court

then twice admonished Cochnauer that he would “get no help from the Court or

anyone else” if he represented himself, and that he would be “standing on [his] own

knowledge and [his] own objections to evidence.” After every question and warning,

Cochnauer replied, “Yes, sir.” When the trial court asked if Cochnauer had ever

represented himself in a legal matter, Cochnauer replied, “No, sir, but for the last two

years and two months, I’ve spent two hours a day, three days a week inside the law




                                           14
library in the Texas Department of Criminal Justice preparing for this moment.”

[Emphasis added.]5

      The colloquy ended with the trial court’s advising Cochnauer that proceeding

pro se was ill-advised because if he did not make the proper pleadings, potential

defenses might be waived. Cochnauer again replied, “Yes, sir.” The trial court again

advised Cochnauer not to represent himself, cautioned him that he would be prone to

errors, and warned him that his decision to represent himself was final: “If we get to

April 20th and you tell the Court that you now want to be represented by somebody,

you’ve already waived that right today.” 6 [Emphasis added.] Cochnauer replied that he

had made his decision. The trial court then appointed Mark Barber as Cochnauer’s

standby counsel. Cochnauer stated he had only four specific questions for standby

counsel but “[o]utside of that, I am prepared. I was prepared for tomorrow.” [Emphasis

added.]


      5
        Cochnauer stated two other times during questioning that he “fought for three
years to get to where we are,” and that “I feel the only way that I’m going to get a
proper defense is -- As I said, I’ve prepared for this for three years, Your Honor.”
      6
         The trial court made this final admonishment after an off-the-record
conversation with Cochnauer about trial delays. The admonishment could be read as a
misstatement about withdrawing a waiver of counsel if read literally as Cochnauer
urges. But read contextually and in light of the trial court’s concern about further trial
delays, the admonishment was correct about a trial court’s exercising discretion in
denying a withdrawal waiver if withdrawal would cause unnecessary trial delays. See
Robles v. State, 577 S.W.2d 699, 704 (Tex. Crim. App. [Panel Op.] 1979) (demanding
different counsel or dismissal of counsel on the day of trial would be manipulating the
right to counsel to obstruct the orderly procedure of courts and fair administration of
justice.).

                                           15
      Here, Cochnauer clearly, timely, and unequivocally asserted his right of self-

representation. At the March 11, 2019 hearing, Cochnauer stated, “I feel like I’m

going to have to represent myself,” after Valverde asked the court to take up his pro

se argument.7 From there, Cochnauer proceeded to file more pro se motions, attend

additional pretrial hearings, participate in voir dire, and represent himself throughout

the entire trial. Moreover, the trial court appointed—and Cochnauer utilized—

standby counsel.8 Faretta admonishments were not required in this case because

Cochnauer received and utilized standby counsel.9 See Dolph, 440 S.W.3d at 907;


      7
        Cochnauer argues on appeal that he did not unequivocally maintain his right of
self-representation. The record must reflect a defendant’s waiver of self-
representation after the right is asserted. Funderburg v. State, 717 S.W.2d 637, 642 (Tex.
Crim. App. 1986) (“A waiver may be found if it reasonably appears to the court that
[the] defendant has abandoned his initial request to represent himself.”) (quoting
Brown v. Wainwright, 665 F.2d 607, 611 (5th Cir. 1982)). Cochnauer’s cited record
references do not reflect Cochnauer’s abandoning his initial request to represent
himself. At most, the references show Cochnauer’s brief confusion and the trial
court’s and the State’s attempting to patiently assist Cochnauer in proper court
procedure.
      8
       Before and during trial, Cochnauer asked questions and conferred with his
standby counsel, allowed his standby counsel to challenge during voir dire, and
requested assistance issuing subpoenas and drafting legal forms.
      9
        Yet even if we held that more specific inquiries were required in this case, the
court’s colloquy properly informed Cochnauer of the dangers of pro se representation
and yielded evidence that Cochnauer knowingly, intelligently, and voluntarily waived
his right to counsel. The trial court’s questioning revealed: (1) Cochnauer completed
high school and had taken some college courses; (2) Cochnauer stated affirmatively
that he was familiar with Texas evidence laws and was knowledgeable enough to make
proper objections to evidence; (3) Cochnauer worked in construction and as a
tradesman; (4) Cochnauer spent the last two years and two months spending two
hours a day, three days a week in the TDCJ law library preparing for this moment.

                                           16
Rainwater, 634 S.W.2d at 68; see also Clark, 717 S.W.2d at 918. We thus overrule

Cochnauer’s first issue.

                                  IV. Conclusion

      Having overruled Cochnauer’s two issues, we affirm the trial court’s judgment.

See Tex. R. App. P. 43.2(a).




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 2, 2021




Additionally, the trial court asked Cochnauer at a previous pretrial hearing if he
wanted to represent himself, and he said “no.” Cochnauer then had four days to
contemplate the idea of pro se representation before asserting his right to self-
representation for the first time at the March 11, 2019 pretrial hearing. Furthermore,
the court warned Cochnauer, twice, that proceeding pro se is ill-advised and that
Cochnauer might waive potential defenses. These admonishments were enough to put
Cochnauer on notice of the challenges and dangers of pro se representation and to
give the trial court a chance to assess Cochnauer’s competency before allowing him to
waive his right to counsel.


                                         17